                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               COLUMBIA DIVISION


 TIMOTHY TYRONE SANDERS,                            )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )    NO. 1:19-cv-00040
                                                    )
 CITY OF COLUMBIA, et al.,                          )    JUDGE CAMPBELL
                                                    )
         Defendants.                                )


                                 MEMORANDUM AND ORDER

       Timothy Tyrone Sanders, an inmate at the Maury County Sheriff’s Office in Columbia,

Tennessee, filed this pro se civil suit against the City of Columbia and the Maury County General

Sessions Court. (Doc. No. 1.) As an initial matter, the Court notes that the complaint is essentially

a handwritten letter. (Id.) Although Plaintiff refers to this action as a “civil suit” (id. at 1, 3), he

does not cite to either 28 U.S.C. § 2254 or 42 U.S.C. § 1983. For the following reasons, however,

the Court will construe this action as brought under Section 1983 and dismiss it without prejudice.

I.     Construction of the Complaint

       “Federal law opens two main avenues to relief on complaints related to imprisonment: a

petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under the Civil Rights Act of 1871,

Rev. Stat. § 1979, as amended, 42 U.S.C. § 1983.” Hill v. McDonough, 547 U.S. 573, 579 (2006)

(quoting Muhammad v. Close, 540 U.S. 749, 750 (2004)). To determine whether Plaintiff’s

ambiguous pleading should be construed as a habeas corpus petition under Section 2254, the Court

considers whether Plaintiff “allege[s] that his claims are exhausted” and whether the complaint

“compl[ies] with Rule 2(c) of the Rules Governing Section 2254 Cases in the United States District

Courts.” Parker v. Phillips, 27 F. App’x 491, 494 (6th Cir. 2001) (citing Preiser v. Rodriguez,
411 U.S. 475, 489–90 (1973)). Here, Plaintiff does not allege that he exhausted his available state

court remedies, and the complaint does not satisfy Rule 2(c)’s pleading requirements. Thus, the

Court declines to construe the pleading as a habeas corpus petition under Section 2254, and instead

considers it to be a civil rights complaint under Section 1983.

II.    Dismissal of the Complaint

       Under the screening requirements of the Prison Litigation Reform Act (“PLRA”), the Court

must conduct an initial review and dismiss the complaint if it is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. §§ 1915A; 42 U.S.C. § 1997e(c)(1). In doing so, the Court

applies the same standard as under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Hill v.

Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The Court therefore accepts “all well-pleaded

allegations in the complaint as true, [and] ‘consider[s] the factual allegations in [the] complaint to

determine if they plausibly suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380,

383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009)). An assumption of truth

does not, however, extend to allegations that consist of legal conclusions or “‘naked assertion[s]’

devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 557 (2007)). A pro se pleading must be liberally construed and “held to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Plaintiff alleges that, on February 13, 2019, Maury County General Sessions Judge Sands

sentenced him for violating the terms of his probation. (Doc. No. 1 at 1.) Judge Sands ordered

Plaintiff’s Maury County sentence to run concurrently with a previously imposed Williamson

County sentence. (Id.) Plaintiff was released from the Williamson County Jail on March 25, 2019,



                                                  2
but alleges that he was then “detained in regards to a ‘Hold’ issued by Maury County.” (Id.)

Plaintiff essentially asserts that, because Judge Sands ordered his Maury County sentence to run

concurrent to his Williamson County sentence, his current imprisonment is unlawful. (Id.) He

also alleges that the original copy of his “disposition form” was modified after his February 2019

appearance before Judge Sands. (Id. at 2–3.) Plaintiff requests immediate release from custody

and unspecified future compensation. (Id. at 3.)

        “To prevail on a cause of action under § 1983, a plaintiff must prove ‘(1) the deprivation

of a right secured by the Constitution or laws of the United States (2) caused by a person acting

under the color of state law.’” Winkler v. Madison Cty., 893 F.3d 877, 890 (6th Cir. 2018) (quoting

Shadrick v. Hopkins Cty., 805 F.3d 724, 736 (6th Cir. 2015)).

       Here, Plaintiff fails to state a claim under Section 1983. He is challenging the validity of

his current confinement and seeks immediate release from custody, but “[c]hallenges to the

validity of any confinement or to particulars affecting its duration are the province of habeas

corpus.” Hill, 547 U.S. at 579 (quoting Muhammad, 540 U.S. at 750); see also Wershe v. Combs,

763 F.3d 500, 504 (6th Cir. 2014) (citing Preiser, 411 U.S. at 500) (holding that as a prisoner

seeking “immediate release or a speedier release” must do so “through a writ of habeas corpus, not

through [Section] 1983”).

       Additionally, to the extent that Plaintiff seeks unspecified monetary damages, his claims

are barred by the doctrine set forth in Heck v. Humphrey, 512 U.S. 477 (1994). “Under the Heck

doctrine, a Section 1983 suit is not cognizable if it would ‘necessarily’ invalidate the plaintiff’s

conviction or sentence, unless the plaintiff can show the conviction or sentence had been set aside.”

Sanders v. Detroit Police Dep’t, 490 F. App’x 771, 773 (6th Cir. 2012) (quoting Heck, 512 U.S.




                                                   3
at 487). Because Plaintiff’s sentence has not been set aside in some way, the Court cannot consider

his request for damages based on his wrongful imprisonment.

III.    Conclusion

        For these reasons, this action is DISMISSED without prejudice. The Clerk is DIRECTED

to mail Plaintiff a blank petition for the writ of habeas corpus under 28 U.S.C. § 2254, for

Plaintiff’s use should he choose to file a habeas corpus action. The Court cautions, however, that

habeas corpus relief is generally available only if the applicant has exhausted his available state

court remedies. 28 U.S.C. § 2254(b)(1)(A); Harrington v. Richter, 562 U.S. 86, 103 (2011).

Additionally, the Court makes no representations regarding the viability of any Section 2254

petition Plaintiff may file.

        For the same reasons that the Court dismisses this action, the court CERTIFIES that any

appeal in this matter would not be taken in good faith. 28 U.S.C. § 1915(a)(3). The Court,

therefore, will not grant Plaintiff leave to proceed in forma pauperis on any appeal in this action.

        This is a final order for purposes of Rule 58 of the Federal Rules of Civil Procedure.

        It is so ORDERED.


                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
